Name: 77/587/EEC: Council Decision of 13 September 1977 setting up a consultation procedure on relations between Member States and third countries in shipping matters and on action relating to such matters in international organizations
 Type: Decision_ENTSCHEID
 Subject Matter: international affairs;  maritime and inland waterway transport;  information and information processing;  European Union law
 Date Published: 1977-09-17

 Avis juridique important|31977D058777/587/EEC: Council Decision of 13 September 1977 setting up a consultation procedure on relations between Member States and third countries in shipping matters and on action relating to such matters in international organizations Official Journal L 239 , 17/09/1977 P. 0023 - 0024 Finnish special edition: Chapter 11 Volume 3 P. 0174 Greek special edition: Chapter 07 Volume 2 P. 0025 Swedish special edition: Chapter 11 Volume 3 P. 0174 Spanish special edition: Chapter 07 Volume 2 P. 0067 Portuguese special edition Chapter 07 Volume 2 P. 0067 COUNCIL DECISION of 13 September 1977 setting up a consultation procedure on relations between Member States and third countries in shipping matters and on action relating to such matters in international organizations (77/587/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 84 (2) thereof, Whereas, to make allowance for developments affecting world shipping and for their consequences for the Member States, it is desirable that problems of common interest with regard to relations between Member States and third countries in shipping matters and to action relating to such matters in international organizations should be identified in good time; Whereas it is desirable to facilitate exchanges of information and consultations on such matters and to promote coordination, where appropriate, of the action taken by the Member States in international organizations; Whereas each Member State should give the benefit of its experience in relations with third countries in shipping matters to the other Member States and to the Commission; Whereas information in this field is regularly exchanged in certain international organizations ; whereas these procedures should be supplemented at Community level by exchanges of information between the Member States and the Commission, HAS ADOPTED THIS DECISION: Article 1 The Member States and the Commission shall consult each other, in accordance with the procedures laid down in this Decision: (a) on questions concerning shipping matters and dealt with in international organizations, and (b) on the various aspects of development which have taken place in relations between Member States and third countries in shipping matters, and on the functioning of bilateral or multilateral agreements concluded in this sphere. The consultations shall be held at the request of a Member State or of the Commission, within one month of the request or at the earliest opportunity in urgent cases. Article 2 1. The main aims of the consultations provided for in Article 1 under (a) shall be: (a) to determine jointly whether the questions raise problems of common interest; (b) depending upon the nature of such problems: - to consider jointly whether Member States' action within the international organizations concerned should be coordinated, - to consider jointly any other approach which might be appropriate. 2. The Member States and the Commission shall as soon as possible exchange any information of relevance to the aims described in paragraph 1. Article 3 1. For the purposes of the consultations referred to in Article 1 under (b), each Member State shall inform the other Member States and the Commission of the various aspects of developments which have taken place in its relations with third countries in shipping matters, and of the operation of bilateral or multilateral agreements concluded in this field, if it considers this likely to contribute to the identification of problems of common interest. 2. The main aims of the consultations referred to in paragraph 1 shall be to examine the implications of the information provided and to consider any approach which might be appropriate. 3. The Commission shall provide the Member States with any information which it possesses regarding the matters referred to in paragraph 1. Article 4 The exchanges of information provided for in this Decision shall take place through the General Secretariat of the Council. 2. The consultations provided for in this Decision shall take place within the framework of the Council. 3. The information and consultations provided for in this Decision shall be covered by professional secrecy. Article 5 At the end of a period of three years following the date of notification of this Decision, the Council shall re-examine the consultation procedure with a view to amending or supplementing it, if experience shows this to be necessary. Article 6 This Decision is addressed to the Member States. Done at Brussels, 13 September 1977. For the Council The President A. HUMBLET